DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendments filed 4/14/21 have been entered. The amendments have overcome the 112(b) rejection(s) presented in the Office Action of 3/23/2021. 

Applicant's arguments filed 4/14/21 have been fully considered but they are not persuasive. The claims were rejected under 103 over Robisson (US 8197241 B2), in view of Wood (US 6183226 B1).
First applicant maintains that Figure 1 of Robisson does “not reasonably discuss or suggest to a PHOSITA […] an opening”. The examiner respectfully disagrees. 
While acknowledging MPEP 2125 explicit instruction that, “it does not matter that the feature shown is unintended or unexplained in the specification,” applicant proceeds by arguing that “Robisson’s specification contain no discussion with respect to bypass openings extending through the transmission housing”. Applicant disparages the understanding of the Robisson’s drawings as articulated by the examiner by describing the examiner’s perspective as “pure conjecture and without support”. However, the examiner respectfully maintains that the drawings reasonably conveys to a PHOSITA “openings” and respectfully notes that applicant has yet to posit any other reasonably understanding of what the openings (as identified by the examiner) may be other than 

Second, applicant contends that recited positioning of the recited opening is not taught. Specifically applicant contends that “Robisson’s alleged opening is not below the rotor (including the rotor adapter)” (Page 8 of arguments as filed, emphasis added). The examiner respectfully disagrees. 
First the examiner notes that the claim does not recite that the opening be positioned below “the rotor (including the rotor adapter)”. The claim merely requires that the “opening [is] disposed below the stator elastomer and the rotor” and does not require any position relative to the rotor adapter, nor has the rotor adapter been recited as a component of the rotor. The recited stator has been identified as “stator 20” and the recited rotor as “rotor 30” positioned immediately within stator 20. As stated, this was previously and is “construed as being only the curved portion immediately engageable with stator 20. This is a reasonable interpretation consistent with the definition of rotor is “a part that revolves around a stationary part” see https://www.merriam-webster.com/dictionary/rotor.” In other words, by definition, the rotor as construed is only the portion of rotor 30 (revolving part) that is within stator 20 (stationary part) because only that portion of the rotor immediately within the stator revolves around a stationary part. Under this reasonably interpretation, the opening meets the recited limitation of being “disposed below the stator elastomer and the rotor”. In other words, applicant’s arguments appear to suggest that the openings be positioned below the rotor and the rotor adapter. This is not recited. The claim limitations that are recited are taught by Robission. 

Regarding the newly amended feature(s), the examiner notes that Ficken (US 20160312534 A1) – which is already of record – has been incorporated into the prior art rejection below by necessity to teach those newly amended features. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robisson (US 8197241 B2), in view of Wood (US 6183226 B1), in view of Ficken (US 20160312534 A1).
Regarding claim 1, Robisson teaches a downhole drilling motor comprising;
a motor housing comprising a power housing having an inner bore and an outer surface (Fig 1, power housing is the outer housing immediately housing stator 20 with an inner bore occupied by rotor 30), a transmission housing having an inner (Fig 1, housing section immediately housing the flex shaft 40 and extending to the housing below the stator 20), and a bearing housing having an inner bore and an outer surface (Fig 1, housing section immediately surrounding bearings 42), 
a power section including a stator elastomer and a rotor at least partially disposed within the inner bore of the power housing (Fig 1, power housing as defined has stator 20 and rotor 30. Rotor 30 is construed as being only the curved portion immediately engageable with stator 20. This is a reasonable interpretation consistent with the definition of rotor is “a part that revolves around a stationary part” see https://www.merriam-webster.com/dictionary/rotor. The stator is elastomeric, Column 3, lines 13-15, lines 35-36 the stator is made from a polymeric matrix of nanocomposite material, which can be “realized from one or more elastomers”), the rotor having an upper end and a lower end (Fig 1, rotor 30 has upper end and lower end which terminates at the bottom of stator 20), the lower end coupled to an upper end of a rotor adapter (Fig 1, see annotated figure below, the rotor adapter is the raised conical transition above the flex shaft 40. It is coupled to the rotor as defined by virtue of being the part same transmission system and operatively coupled together in the inner bore. The examiner notes the rotor adapter is also indirectly physically coupled via the intermediate shaft between the rotor as defined and the rotor adapter. The examiner notes that the phrase coupled does not require a direct physical connection and may be coupled in any number of broad but reasonably ways including indirectly and operatively);
(Fig 1, transmission housing as defined has a flex shaft 40 within the inner bore of the transmission housing), the transmission shaft having an upper end and a lower end, the upper end of the transmission shaft coupled to a lower end of the rotor adapter (Fig 1, flex shaft 40 has an upper end below the rotor adapter and a lower end at the bearing section 42);
a bearing section including an upper bearing disposed within the inner bore of the hearing housing (Fig 1, bearing 42 is within the bearing housing as defined; examiner notes that the recitation of an “upper bearing” does not explicitly require the presence of an unrecited positional relationship with any unrecited components, in this case the bearing 42 is above/upper relative to bit 50).
While Robisson depicts a first opening through the transmission housing, the first opening disposed below the stator elastomer and the rotor and above the transmission shall and the bearing section, wherein the first opening extends from the inner bore to the outer surface of the transmission housing to provide a bypass fluid path for a fluid from the inner bore to the outer surface (see annotated Figure 1, where the identified openings have the recited positional relationship with the other components and as shown extend through the housing), Robisson is not explicit on the transmission shaft comprising a solid shaft without a central inner bore and that the depicted opening(s) provide a bypass fluid path for a fluid from the inner bore to the outer surface.
	Wood teaches the transmission shaft comprising a solid shaft without a central inner bore (Fig 5, transmission shaft 40, has a solid shaft section 40A without an inner bore as shown by the cross-sectional view/cross-hatching which is solid) and 
the openings provide a bypass fluid path for a fluid from the inner bore to the outer surface (Fig 4, outlet conduit 13 extends through a housing. “Pressure fluid […] exits via conduit 13.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Robisson by having the transmission shaft comprising a solid shaft without a central inner bore and having the openings provide a bypass fluid path for a fluid from the inner bore to the outer surface as disclosed by Wood because teaches a transmission shaft which is has “characteristics of high strength, stiffness, light weight” (Column 2, lines 39-40) and having opening provide a bypass path would allow for the relief from a potential build-up of high pressure within the tool.  
While Robisson as modified teaches wherein the power housing is connected to the transmission housing and the transmission housing is connected to the bearing housing (Fig 1, each of the defined housing sections are connected together as they are used to form the motor system depicted in Fig 1), Robisson is silent on the various housing being threadedly connected to one another. 
Ficken teaches the power housing is threadedly connected to the transmission housing (Fig 1, Fig 2B, power housing 19 which houses rotor 20 is threadedly attached at threaded end 102 seen in Fig 2B to transmission housing 11) and the transmission housing is threadedly connected to the bearing housing (Fig 1, Fig 2B, transmission housing 11, is threaded connected to bearing housing 5. Para 0102, “The inner surface of the lower bearing housing 5 includes threads 74 proximate the upper end 70”. The examiner notes that the claim as presently recited permits indirect threaded connection to housing 11 which occurs via threaded adapter 7). 

    PNG
    media_image1.png
    783
    525
    media_image1.png
    Greyscale
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Robission as modified by having the various housing being threadedly connected to one another as disclosed by Ficken because it would allow for selection replacement of only portions of the housing (as opposed to having to replace an entire housing) in the event of possible damage due to deployment in the rugged downhole environment. Additionally, it has been held that constructing a formerly integral structure as various discrete elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179; In re Fridolph, 309 F.2d 509, 50 CCPA 745; In re Larson, 52 C.C.P.A. 930, 340 F.2d 965, 144 USPQ 347 (CCPA 1965).

Regarding claim 2, Robisson as modified teaches one or more additional openings through the transmission housing, wherein each of the one or more additional openings (Annotated Fig 1, above, on the opposing side of the opening identified, there is an additional opening which has the positional and functional requirements as modified in the parent claim).
Regarding claim 3 Robisson as modified further teaches a wherein a defined bypass fluid flow rate through the bypass fluid path depends on (i) a pressure drop created by a fluid flow through the bearing section and a drill bit of the downhole drilling motor and (ii) a total flow area of the bypass fluid path (Fig 1 of Robisson, there is a drill bit and fluid outlets at the bottom of the motor section; The flow through the opening of Robisson is capable of being responsive to internal and external fluid pressures, any internal pressures changes caused by the bearing section and drill bit would necessarily impact the fluid flow rate through the opening since the port would balance internal and external pressures; Fig 1, opens are capable of having flow responsive to pressure difference, the total area necessarily has an impact on this flow rate). 

Regarding claim 5, Robisson as modified is silent on wherein the first opening and the one or more additional openings each has a diameter between 7/32 inches and 28/32 inches.  
(Para 0109, Fig 8B shows component dimensions, in this case port 40 is 0.25 inches or 8/32 of an inch).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Robisson by having each openings have a diameter between 7/32 inches and 28/32 inches as disclosed by Ficken because since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Further, the selection of a size would be required in order to implement the invention of Robisson, one would look to known sizes produced using known methods in an attempt to implement these openings. 

Regarding claim 6, Robisson as modified is silent on wherein the first opening and the one or more additional openings each has a nozzle disposed therein through which the bypass fluid path runs.
Ficken teaches wherein the opening and additional openings each has a nozzle disposed therein through which the bypass fluid path runs (Para 0090 nozzle is screwed into each port 40).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Robisson 

Regarding claim 7, Robisson teaches a downhole drilling motor comprising;
a motor housing comprising a power housing having an inner bore and an outer surface (Fig 1, power housing is the outer housing immediately housing stator 20 with an inner bore occupied by rotor 30), a transmission housing having an inner bore and an outer surface (Fig 1, housing section immediately housing the flex shaft 40 and extending to the housing below the stator 20), and a bearing housing having an inner bore and an outer surface (Fig 1, housing section immediately surrounding bearings 42), 
a power section including a stator elastomer and a rotor at least partially disposed within the inner bore of the power housing (Fig 1, power housing as defined has stator 20 and rotor 30. Rotor 30 is construed as being only the curved portion immediately engageable with stator 20. This is a reasonable interpretation consistent with the definition of rotor is “a part that revolves around a stationary” see https://www.merriam-webster.com/dictionary/rotor. The stator is elastomeric, Column 3, lines 13-15, lines 35-36 the stator is made from a polymeric matrix of nanocomposite material, which can be “realized from one or more elastomers”), the rotor having an upper end and a lower end (Fig 1, rotor 30 has upper end and lower end which terminates at the bottom of stator 20), the lower end operatively connected to an upper end of a rotor adapter (Fig 1, see annotated figure below, the rotor adapter is the raised conical transition between the flex shaft 40 and the portion above the rotor adapter. It is operatively connected to the rotor as defined by virtue of being the same transmission system in the inner bore);
a transmission section including a transmission shaft disposed within the inner bore of the transmission housing (Fig 1, transmission housing as defined has a flex shaft 40 within the inner bore of the transmission housing), the transmission shaft having an upper end and a lower end, the upper end of the transmission shaft operatively associated with a lower end of the rotor adapter (Fig 1, flex shaft 40 has an upper end below the rotor adapter and a lower end at the bearing section 42);
a bearing section including an upper bearing disposed within the inner bore of the hearing housing (Fig 1, bearing 42 is within the bearing housing as defined; examiner notes that the recitation of an “upper bearing” does not explicitly require the presence of an unrecited positional relationship with any unrecited components, in this case the bearing 42 is above/upper relative to bit 50).
While Robisson depicts a first opening through the transmission housing, the first opening disposed below the stator elastomer and the rotor and above the transmission shall and the bearing section, wherein the first opening extends from the inner bore to the outer surface of the transmission housing to provide a bypass fluid path for a fluid from the inner bore to the outer surface (see annotated Figure 1, where the identified openings have the recited positional relationship with the other components and as shown extend through the housing), Robisson is not explicit on the transmission shaft comprising a solid shaft without a central inner bore and that the depicted 
	Wood teaches the transmission shaft comprising a solid shaft without a central inner bore (Fig 5, transmission shaft 40, has a solid shaft section 40A without an inner bore as shown by the cross-sectional view/cross-hatching which is solid) and 
the openings provide a bypass fluid path for a fluid from the inner bore to the outer surface (Fig 4, outlet conduit 13 extends through a housing. “Pressure fluid […] exits via conduit 13.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Robisson by having the transmission shaft comprising a solid shaft without a central inner bore and having the openings provide a bypass fluid path for a fluid from the inner bore to the outer surface as disclosed by Wood because teaches a transmission shaft which is has “characteristics of high strength, stiffness, light weight” (Column 2, lines 39-40) and having opening provide a bypass path would allow for the relief from a potential build-up of high pressure within the tool.  
While Robisson as modified teaches wherein the power housing is connected to the transmission housing and the transmission housing is connected to the bearing housing (Fig 1, each of the defined housing sections are connected together as they are used to form the motor system depicted in Fig 1), Robisson is silent on the various housing being threadedly connected to one another and a first nozzle disposed in the opening through the transmission housing, the first nozzle 
Ficken teaches the power housing is threadedly connected to the transmission housing (Fig 1, Fig 2B, power housing 19 which houses rotor 20 is threadedly attached at threaded end 102 seen in Fig 2B to transmission housing 11) and the transmission housing is threadedly connected to the bearing housing (Fig 1, Fig 2B, transmission housing 11, is threaded connected to bearing housing 5. Para 0102, “The inner surface of the lower bearing housing 5 includes threads 74 proximate the upper end 70”. The examiner notes that the claim as presently recited permits indirect threaded connection to housing 11 which occurs via threaded adapter 7)
a first nozzle disposed in the first opening through the transmission housing, the nozzle configured to provide a bypass fluid path from the inner bore to the outer surface of the transmission housing for a fluid from the inner bore to the outer surface (Para 0090 nozzle is screwed into each port 40 and allow for fluid to travel from the inner bore to outer surface of the tool housing).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Robisson by having the openings each has a nozzle disposed therein through which the bypass fluid path runs as disclosed by Robisson because “often suffer from wear and tear due to the abrasive particles found in drilling mud” and a nozzle would protect the openings “and allow easy replacement” (Para 0090 of Ficken). Regarding the threaded connection of the various housing portion, it would be obvious because it would allow for selection replacement of only portions of the housing (as opposed to having to Nerwin v. Erlichman, 168 USPQ 177, 179; In re Fridolph, 309 F.2d 509, 50 CCPA 745; In re Larson, 52 C.C.P.A. 930, 340 F.2d 965, 144 USPQ 347 (CCPA 1965). 

    PNG
    media_image1.png
    783
    525
    media_image1.png
    Greyscale

Regarding claim 8, Robisson as modified teaches one or more additional openings through the transmission housing and one or more additional nozzles, each of the one or more additional nozzles disposed in one of the one or more additional openings through the transmission housing, wherein each of the one or more additional openings is disposed below the stator elastomer and the rotor and above the transmission shaft  (Annotated Fig 1, above, on the opposing side of the opening identified, there is an additional opening which has the positional and functional requirements as modified in the parent claim; as modified by Ficken, Para 0090 teaches that nozzles are used in conjunction with the openings/ports).

Regarding claim 9 Robisson as modified further teaches a defined bypass fluid flow rate through the bypass fluid path depends on (i) a pressure drop created by a fluid flow through the bearing section and a drill bit of the downhole drilling motor and (ii) a total flow area of the bypass fluid path (Fig 1 of Robisson, there is a drill bit and fluid outlets at the bottom of the motor section; The flow through the opening of Robisson is capable of being responsive to internal and external fluid pressures, any internal pressures changes caused by the bearing section and drill bit would necessarily impact the fluid flow rate through the opening since the port would balance internal and external pressures; Fig 1, opens are capable of having flow responsive to pressure difference, the total area necessarily has an impact on this flow rate).  

Regarding claim 11 Robisson as modified further teaches wherein the first nozzle and one or more additional nozzles each has an opening with a diameter between 7/32 (Para 0109, Fig 8B of Ficken shows component dimensions, in this case port 40 is 0.25 inches or 8/32 of an inch).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T.N.Y./Examiner, Art Unit 3676

/BLAKE E MICHENER/Primary Examiner, Art Unit 3676